Counts 1 and 3 of the complaint were as follows:
Count 1: "The plaintiff, G.V. McLendon, claims of the defendant. Atlantic Coast Line Railroad Company, the sum of $1,000 damages for that whereas, on or about December 25, 1920, in Gordon, Houston county, Ala., the defendant in the operation or management of its train, cars, or locomotive, negligently ran against one Maxwell touring car or automobile, the property of the plaintiff, and demolished the same, injuring said car or automobile to the extent of the damages as aforesaid; wherefore, plaintiff sues and claims of the defendant said sum of $1,000."
Count 3: "Plaintiff claims of the defendant the like sum of $1,000 damages for that, whereas on or about December 25, 1920, defendant was operating in Houston country, Ala., a railroad, said railroad running from Dothan to and through Gordon, Ala., and plaintiff avers that on said date in Gordon, Houston county, Ala., plaintiff's Maxwell touring car or automobile, which was the property of the plaintiff, was negligently run against by the defendant and demolished, and that the defendant in the operation or management of its train, cars, or locomotive negligently ran against and demolished said Maxwell touring car or automobile. Plaintiff avers that said injury occurred in the town of Gordon, Ala., and plaintiff avers that defendant, its agents, servants, or employees, who were in charge of the operation or management of its said train, cars, or locomotive, *Page 670 
at said time and place, failed to blow the whistle or ring the bell on entering into or while moving within or passing through said town of Gordon, Ala., and that defendant negligently, in failing so to do, caused the injuries complained of; wherefore, plaintiff sues the defendant for said $1,000 damages, as aforesaid."
It has many times been held that when a complaint seeks a recovery on the ground of simple negligence, facts out of which the duty to act spring must be definitely alleged; in order words, the relation of the parties out of which arises the duty must be shown by the complaint, after which the negligence causing the injury may be alleged generally. G.  A. U. Ry. Co. v. Julian, 133 Ala. 371, 32 So. 135; Rice v. So. Ry.,175 Ala. 69, 56 So. 587; Ensley Ry. Co. v. Chewning, 93 Ala. 24,9 So. 458.
"All negligence is not actionable, and pleadings, to be sufficient to state a cause of action grounded on [simple] negligence, must affirmatively show that the negligence relied upon is actionable." T. C., I.  R. R. Co. v. Smith, 171 Ala. 251,55 So. 170.
The demurrer to these counts should have been sustained. There is obvious difference between an action for killing stock and the case at bar.
The court did not err in permitting witnesses to describe the condition of the crossing any more than it did to allow proof of the location of a pile of cross-ties some distance up the right of way in the direction from which defendant's engine was approaching. In fact the jury was entitled to a complete description of the whole area covered by the facts attending the collision. S. A. L. Ry. Co. v. Emfinger, 16 Ala. App. 265,77 So. 415.
The court did not err in refusing to give at the request of defendant, the general charge. Under the facts of this case, together with the attendant circumstance, the condition of the road, the defendant's crossing, etc., it was a question for the jury to say whether plaintiff stopped, looked, and listened at such time and place with reference to the particular situation so as to acquit her of contributory negligence. Highland Ave. R. Co. v. Sampson, 112 Ala. 425, 20 So. 566.
We are also of the opinion that the case is one for the jury, both on the negligence and subsequent negligence counts, under instruction from the court.
The other questions presented will probably not arise on another trial.
For the error pointed out the judgment is reversed and the cause is remanded.
Reversed and remanded.